UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended February 28, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , 200, to , 200. Commission File Number 000-53444 THE ESTATE VAULT, INC. (Exact Name of Registrant as Specified in Charter) Nevada 26-1930003 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification
